Title: From George Washington to Robert Orme, 22 May 1755
From: Washington, George
To: Orme, Robert



[Claiborne’s Ferry, 22 May 1755]
To Robt Orme Esqr. Aid de CampWills CreekDear Sir

In pursuance of His Excellencys Commands, I proceeded to this place with all convenient dispatch; But, as I apprehd, and very justly Truely, that the getting and posting Horses at proper Stages, in order to expedate my return, woud occasion some delay I dispatchd an express from Winchester to Hampton advising Colo. Hunter of my business, and desiring him to meet me in Williamsburg with the money: which sd express I tThis day met I met the Express on his return from there, with a verbal message from Govr Dinwiddie informing me that Colo. Hunter set out to the Northward last Week for money, and won’tud not be returnd in less than 14 or 15 Days; & that my journey will prove abortive: in all probability would be fruitless: however this may happen be, I shall Continue down on till I have other information; but thought it first expedient (as I compleatly believe the report myself myself) to give you thise earlyiest intelligence notice of it that the Genl may determine take his measures accordingly.
As I am fatiegued and a good deal disordered by constant riding (in a droughth that has almost destroyd this part of the Country) I shall proceed more slowly back, unless I am fortunate enough, contrary to expectation, to receive the money, and in that case I shall hurry back with the utmost dispatch.

If His Excellency finds it necessary that the money must shou’d be had, he has nothing more to do than intimate the same to me; when I shall return back from any place that an express can meet me with his Orders. My Compts attds Morris, Shirley and other Friends of our Party in Camp. I am Dr Sir Yrs &ca

G. W——n
Claybourn’s Ferry 8 Oclock Thursday Mg

